7DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The prior art cited in parent Application 16/278,807 has been reviewed.
Claims 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggle (US 2011/0305529) in view of Kishi (US 5,499,890).
Riggle discloses spacing tool system comprising support vehicle 305 having an extendable/retractable arm as a support frame for supporting spacing tool 300. The spacing tool of Riggle is not configured as recited in instant claim 1.
Kishi discloses spacing tool (Fig. 2) having a piston, a cylinder, and first and second brackets, similar to those recited in the instant claims.
In view of Kishi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use a spacing tool, similar to that taught by Kishi, with the supporting vehicle having the support frame of Riggle for performing the expected operation of a spacing tool and to achieve expected advantages thereof, such as simpler construction. The structure of Riggle, as modified, is considered to include the combination of features recited in instant claim 1, wherein the spacing tool and the cylinder support frame in the structure of Riggle, as modified, are capable for use as recited in the last paragraph recited in instant claim 1.
Regarding instant claim 2, the cylinder in the structure of Riggle, as modified, is a hydraulic cylinder, which is similar to hydraulic cylinder 10 of Kishi.
Regarding instant claim 3, wherein the second end of the cylinder support arm/frame of Riggle (Fig. 11, i.e., the end connected to vehicle 305) has a plurality of pivot points, wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use conventional/known pivot pins at these pivot points for allowing the required pivoting function.
Regarding instant claim 12, the spacing tool in the structure of Riggle, as modified, has a configuration capable for use in between adjacent railcars, which are adjoined as claimed.
Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 3 above and further in view of Armando (US 5,330,308).
Armando discloses a vehicle including a support frame having a first end supporting a tool and a second end mounted to a support vehicle (Fig. 1), wherein the position of the support frame, shown by the dashed-dotted lines in Fig. 1, is readable as a substantially vertical retracted position, and the position of the support frame, shown by the solid lines in Fig. 1, is readable as a substantially horizontal position that can be extended via cylinder 24 (Fig. 3). In view of Armando, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the support frame of Riggle with features, similar to that taught by Armando, to achieve expected advantages thereof, such as achieving a more compact configuration when in a storage or retracted position. The structure of Riggle, as modified, is considered to include the combination of features recited in instant claim 5.
Regarding instant claims 6-7, consider the structure of Armando that includes  second hydraulic cylinder 14 (Fig. 2) configured for moving support frame 6 between retracted and extended positions. The structure of Riggle, as modified, is considered to include similar features, wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select a known/conventional hydraulic cylinder having a piston extendable from a body, for use as the cylinder for performing the expected function thereof in the structure of Riggle, as modified.
Regarding instant claims 8-11, consider support frame 6 of Armando including telescoping elements 18, 20, 22 that are operated by third cylinder 24. The structure of Riggle, as modified, is considered to include similar features, wherein it would have been obvious to one of ordinary skill in the art to select a known/conventional hydraulic cylinder for use as the third cylinder for performing the expected function thereof in the structure of Riggle, as modified.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBartolmeo (US 5,520,498) in view of Kishi (US 5,499,890) and Riggle (US 2011/0305529) and Schneider (US 5,176,391).
DiBartolmeo discloses a support frame mounted on a support vehicle, such as a truck, wherein the support frame is operable between retracted and extended positions. (Fig. 1). 
Kishi discloses spacing tool (Fig. 2) having a piston, a cylinder, and first and second brackets.
Riggle teaches a support vehicle having a support frame used for positioning a spacing stool.
Schneider discloses a hydraulic cylinder system including hydraulic cylinder 22 equipped with retraction spring 31 for retracting the cylinder.
In view of Riggle that teaches using a support vehicle for positioning a spacing tool, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use a support vehicle having a support frame like that of DiBartolmeo for handling and positioning a spacing tool similar to that taught by Kishi. In the instant case, the truck similar to that of DiBartolmeo, instead of the construction vehicle of Riggle, is preferred because the truck is more commonly available. The structure of DiBartolmeo, as modified, is considered to include the combination of features recited in base claim 1 and capable of performing the instant claimed operations.
Regarding the additional feature of instant claim 3, consider the structure of DiBartolmeo, wherein a plurality of pins 62, 70 are provided for pivotally attaching the support frame to a main supporting part of the support vehicle. 
Regarding the additional feature of instant claim 4, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also include a retraction spring, similar to that taught by Schneider, in the structure of DiBartolmeo to facilitate retracting the cylinder in a retracting operation. The structure of DiBartolmeo, as modified in view of Kishi and Riggle and Schneider as set forth above, is considered to include the combination of features of instant claim 4.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,352,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim structure has the same configuration of the instant application claim structure, and is capable for use as recited in the instant application claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyd (US 3,531,235) and Segerljung (US 2007/0003395) disclose vehicles including support frames for supporting and positioning tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617





/MARK T LE/           Primary Examiner, Art Unit 3617